Exhibit 10.1



EMPLOYMENT AGREEMENT



This Employment Agreement (this “Agreement”) is entered into as of June 17,
2020, by and between Calavo Growers, Inc., a California corporation (the
“Employer”), and James E. Gibson (the “Employee”).



RECITAL



The Employer desires to employ the Employee as the Employer’s Chief Executive
Officer, and the Employee desires to accept such employment, upon the terms set
forth in this Agreement.



NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
Employer and the Employee hereby agree as follows:



1.

EMPLOYMENT.



(a)Term of Employment. Subject to Section 1(b) below, the Employer hereby
employs the Employee, and the Employee hereby accepts employment with the
Employer (“Employment”), in accordance with the terms and conditions of this
Agreement. The term of the Employee’s Employment under the terms of this
Agreement (the “Term of Employment” commenced on February 1, 2020 (the
“Commencement Date”) and shall continue until terminated by the Employer or
Employee as provided herein.



(b)At Will Employment. Notwithstanding the foregoing, the Employer has the right
to terminate the Employee’s Employment at any time, with or without prior
notice, and with or without cause and for any reason or for no specified reason,
subject to the terms of Section 5 below of this Agreement. The Employee has the
right to terminate his Employment at any time, with or without prior notice,
subject to the terms of Section 5 below of this Agreement. The Employee is
employed by the Employer “at will” and this Agreement does not provide the
Employee with any right to continue in the Employment of the Employer for any
minimum or specified period.



2.

POSITION, DUTIES, AUTHORITY AND EXCLUSIVITY OF SERVICES.



(a)Position. During the Term of Employment, the Employee shall serve as the
Employer’s Chief Executive Officer (or such other title as the parties may
mutually agree upon from time to time).



(b)Reporting. The Employee shall report on a regular basis directly to, and
shall be subject to the supervision and direction of, the Employer’s Chairman of
the Board of



1

--------------------------------------------------------------------------------

Directors, and the Board of Directors in general.



(c)Duties, Responsibilities and Authority. The Employee’s duties,
responsibilities and authority shall consist of the duties of Chief Executive
Officer, as determined by the Board of Directors of the Employer. The Employee
shall be responsible for diligently and competently performing all services and
acts that are necessary or advisable to fulfill those duties and
responsibilities and shall render such services on the terms set forth in this
Agreement. The Employee shall at all times be subject to, observe and carry out
such reasonable employment-related rules, regulations and policies as the
Employer’s Board of Directors may from time to time establish for the Employer’s
employees, including, without limitation, the Employer’s Employee Handbook,
Insider Trading Policy and Code of Business Conduct and Ethics.



(d)Principal Business Office. Without restricting any requirement that the
Employee engage in reasonable business-related travel, the principal location in
which the Employee shall be required to perform his duties and responsibilities
shall be the Employer’s Corporate Headquarters, which are presently located at
1141A Cummings Road, Santa Paula, California 93060.



(e)Exclusivity of Services. Except for sick leave and other forms of leave that
are permitted under the Employer’s rules, regulations and policies and except
for the paid vacation time or paid time off to which Employee may be entitled,
the Employee shall, throughout the Term of Employment, devote his full business
time and attention during the Employer’s normal business hours to serving in the
position described in this Agreement and to the performance of his duties and
responsibilities in good faith and to the best of his ability. The Employee may
spend reasonable time managing his personal and family business and affairs and
engaging in civic, educational, social, and charitable activities, so long as
the same do not conflict or interfere with performance of his duties hereunder.
The Employee may continue to serve on the boards of directors on which he serves
as of the Effective Date. The Employee may serve on the board of directors of
other for-profit entities with the prior written consent of the Employer’s
Board, which will not be unreasonably withheld.



3.

COMPENSATION.



(a)Base Salary. For services rendered during the Term of Employment, the
Employer shall pay the employee and annual salary base salary of $1,000,000,
payable in regular installments in accordance with the Employer’s customary
payroll practices for employees. If the Employee is entitled to receive Base
Salary for any period that is less than one calendar month, the Base Salary for
such period shall be computed by prorating the annual Base Salary over such
period based upon the actual number of days therein. The Employer’s Compensation
Committee, in its sole authority, shall determine on an annual basis whether an
increase in the Employee’s Base Salary is justified.



(b)Annual Bonus.





2

--------------------------------------------------------------------------------

(i)With respect to each of the Employer’s fiscal years during the Term of
Employment beginning with the 2020 fiscal year, the Employee shall be eligible
to receive an annual performance bonus (the “Annual Bonus”) to be determined
annually by the Employer’s Compensation Committee in connection with its
determination of performance­ based bonuses and performance targets, thresholds
and requirements for other executive officers pursuant to the Employer’s
Management Incentive Plan (“MIP”), as the MIP may be amended from time to time.
In addition, with respect to each of the Employer’s fiscal years during the Term
of Employment beginning with the 2020 fiscal year (ending October 2020), the
Compensation Committee may elect to award the Employee a discretionary bonus.
The Employee’s Annual Bonus for fiscal year 2020 shall be based upon the
Employee’s full fiscal year (not prorated).



(ii)The Employee acknowledges that the Compensation Committee may award bonuses
to him in stock and/or cash.



(c)Relocation Expenses. The Employee shall receive $200,000 to assist in the
relocation to a location closer to the Calavo Corporate offices. Said expenses
include the closing cost expenses pertaining to the sale of an existing
residence, and/or acquiring a new residence.



(d)

Signing Bonus.



(i)The Employee shall be eligible to receive a signing bonus of $1,000,000 in
equity (the “Signing Bonus”) as follows.



(ii)The Employee shall be awarded restricted shares of the Employer’s common
stock having a value of $1,000,000 based on the closing price of the Employer’s
stock on the Commencement Date. The shares will vest in three equal annual
installments with the first installment to vest on the first anniversary of the
Commencement Date, subject to the requirement that the Employee must be employed
with the Employer at the time the shares vest and Employee shall forfeit any
such shares that have not vested at the time his employment ends. The parties
hereto shall sign a restricted stock agreement governing the shares issue to the
Employee.



(e)Change in Control. In the event that a Change in Control, as defined in the
MIP, occurs during the Term of Employment or during any other period
contemplated by this Agreement, then the effect upon any compensation paid to
the Employee under the MIP shall be governed in accordance with section 13.2 of
the MIP.



(f)Withholding. The Signing Bonus and all Base Salary, Annual Bonuses and other
payments to be made to the Employee under this Agreement are subject to the
Employer’s right to make customary and applicable deductions and withholdings,
including,



3

--------------------------------------------------------------------------------

without limitation, for federal and state taxes, FICA, Medicaid and other
customary payroll activities.



(g)Clawback Provisions. Notwithstanding any other provisions in this Agreement
to the contrary, any incentive-based compensation, or any other compensation,
paid to the Employee pursuant to this Agreement or any other agreement or
arrangement with the Employer which is subject to recovery under any law,
government regulation or stock exchange listing requirement will be subject to
such deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any policy
adopted by the Employer pursuant to any such law, government regulation or stock
exchange listing requirement, including but not limited to the MIP). The
Employer will make any determination for clawback or recovery in accordance with
its determination of any applicable law or regulation based on the guidance of
outside professionals.



(h)Equity Interests in the Employer. The Employee acknowledges and agrees that,
except as set forth in this Agreement, the Employer has not made any
representations or promises to him regarding his receipt of (1) stock options or
other rights to acquire shares of the Employer’s common stock under an employee
stock plan or otherwise or (2) equity interests in the Employer, and that
nothing in this Agreement entitles him to any such stock options, shares or
other equity interests except as provided herein.



4.

EMPLOYEE BENEFITS, EXPENSE REIMBURSEMENT AND INDEMNIFICATION; 409(A) COMPLIANCE.



(a)Employee Benefits. During the Term of Employment, the Employee shall be
entitled to receive all benefits under any and all deferred compensation plans,
retirement plans, life, disability, health, accident and other insurance
programs, automobile allowances, and similar employee benefit plans and
programs, sick leave, vacation time and paid time off (if any) that the Employer
elects in its sole discretion to provide from time to time to its other
executive officers (collectively referred to herein as the “Benefits”). However,
the Employer reserves the right to terminate, reduce or otherwise amend any or
all of the Benefits from time to time to the extent allowed by law, so long as
such action applies generally to all of its executive officers. Except as
otherwise required by applicable law or as provided herein and except as
provided under the terms of the Employer’s life, disability, health, accident
and other insurance programs and similar employee benefit plans and programs,
the Employee’s right to receive Benefits shall terminate upon the termination of
his Employment for any reason. The Employee shall be entitled to not less than
four weeks vacation per year.



(b)Business Expense Reimbursement. Provided that the Employee provides
appropriate documentation of his expenses, the Employee shall be entitled to
receive



4

--------------------------------------------------------------------------------

full reimbursement for all reasonable out-of-pocket business expenses that are
incurred by him during the Term of Employment in accordance with the policies
and procedures established from time to time by the Employer. The Employee’s
rights under this paragraph shall terminate as of the date that his Employment
terminates for any reason, provided that the Employer shall remain obligated to
reimburse the Employee for any such expenses that were properly incurred by his
during the Term of Employment.



(c)Indemnification. In the event that the Employee is made a party or threatened
to be made a party to any action, suit, or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that the
Employee is or was a director or officer of the Employer, or any affiliate of
the Employer, or is or was serving at the request of the Employer as a director,
officer, member, employee or agent of another corporation or a partnership,
joint venture, trust or other enterprise, the Employee shall be indemnified and
held harmless by the Employer to the maximum extent permitted under applicable
law and the Company’s bylaws from and against any liabilities, costs, claims and
expenses, including all costs and expenses incurred in defense of any Proceeding
(including attorneys’ fees). The Employer’s obligations under this paragraph
shall survive the termination of the Employee’s Employment. Notwithstanding the
foregoing, this paragraph shall not apply to any Proceeding, contest or dispute
between the Employer or any of its affiliates and the Employee.



(d)It is the Employer’s intention that the benefits and rights to which the
Employee could become entitled to under this Agreement comply with, or
alternatively fall within one of the exceptions to, Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations promulgated thereunder
(“Section 409A”). If the Employee or the Employer believes, at any time, that
any of such benefit or right does not comply, it shall promptly advise the other
and shall negotiate reasonably and in good faith to amend the terms of such
benefits and rights such that they comply (with the most limited possible
economic effect on the Employee and on the Employer) with Section 409A.



5.

POST-EMPLOYMENT COMPENSATION.



(a)General. Except as specifically provided in this Agreement, the Employer
shall have no obligation to make any compensation, severance or other payments
to the Employee, or to provide any other benefits to the Employee, after the
date of the termination of the Employee’s Employment for any reason.



(b)Base Salary. Upon the termination of the Employee’s Employment for any
reason, the Employee shall not be entitled to receive any additional Base Salary
payments from the Employer except:



(i)The Employee shall have the right to receive any earned but unpaid Base
Salary and, to the extent required by law, accrued vacation pay or accrued paid



5

--------------------------------------------------------------------------------

time off, as of the date of the Employment termination; and



(ii)If the Employer terminates the Employee’s Employment without Cause (as
defined in this Agreement), or the Employee terminates his Employment for Good
Reason (as defined in this Agreement), then, provided that the Employee executes
a Separation and Release Agreement in the form attached to this Agreement as
Exhibit A, the Employer shall: (1) pay the Employee an amount equal to one year
of his annual Base Salary, payable at regular payroll intervals; (2) make COBRA
payments on behalf of the Employee in an amount sufficient for the Employee to
maintain his then-current group health benefits for one year; and (3) provide
the Employee with a pro rata portion of his Annual Bonus pursuant to the MIP for
the year in which his Employment terminates, payable at the time that the
Employer’s other executive officers receive their Annual Bonuses. The Employee
will be treated as an in-service employee for purposes of benefits continuation
during any benefits continuation period. The payments and benefits described in
this paragraph shall be subject to the Employer’s right to make customary and
applicable deductions and withholdings, including, without limitation, for
federal and state taxes, FICA, Medicaid and other customary payroll activities.
The Employee shall not be entitled to receive the payments and benefits
described in this paragraph if the Employer terminates the Employee’s Employment
for Cause or if he terminates his Employment other than for Good Reason.



(iii)For purposes of this Agreement, “Cause” means: (1) willful misconduct by
the Employee with respect to the Employer that has a material adverse effect on
the Employer and continues for a period of at least ten (10) days after written
notice of such misconduct is given by Employer to the Employee; (2) the
Employee’s willful refusal to attempt to follow any proper written direction of
the Chairman of the Board of Directors or the Board unless the Employee has a
good faith reason to believe that such direction is illegal or is a violation of
the Employer’s rules, regulations and policies, which refusal shall continue for
a period of at least ten days after written notice of such refusal is given by
the Employer to the Employee; (3) the substantial and continuing refusal by the
Employee to attempt to perform his duties required under this Agreement after
written notice of demand for performance of such duties is delivered to the
Employee by the Employer (which notice must specifically identify the manner in
which the Employer believes the Employee has substantially and continually
refused to attempt to perform his duties under this Agreement) and after such
refusal to attempt to perform his duties has continued for at least ten days
after his receipt of such notice; (4) the Employee’s conviction of, or entry of
a plea of guilty or nolo contendere to, a felony (other than a felony involving
a traffic violation); (5) the Employee’s theft, embezzlement or other criminal
misappropriation of funds from the Employer; or (6) the Employee’s willful
breach of any other material provision of this Agreement or of the Employer’s
Employee Handbook, Insider Trading Policy or Code of Business Conduct and Ethics
and such willful breach continues for at least ten (10) days after written
notice from Employer to the Employee specifying the breach if such breach is
curable.



(iv)For purposes of this Agreement, “Good Reason” means the



6

--------------------------------------------------------------------------------

occurrence, without the Employee’s written consent, of any of the following: (1)
any requirement (whether as a result of change in duties or otherwise) that
Employee perform the majority of his hours of employment more than 35 miles from
the Employer’s Corporate Headquarters, if the Employer fails to remedy such
change within thirty days after written notice is given by the Employee to the
Employer; (2) any reduction in base salary below $450,000 per year; (3) any
material reduction the Employee’s title, duties, responsibilities or authority,
including, without limitation, any adverse change in reporting relationship or
assignment to Employee of duties inconsistent with position of Chief Executive
Officer, which is not cured within thirty (30) days after written notice from
the Employee to Employer; (4) any breach by the Employer of any material
provision of this Agreement (whether or not described above), which breach is
not cured by the Employer within thirty days after written notice of such breach
is given by the Employee to the Employer; or (5) the failure of any successor to
the Employer (whether direct or indirect or whether by merger, acquisition of
assets, consolidation or otherwise) to assume in a writing delivered to the
Employee the obligations of the Employer under this Agreement, if such
assumption agreement is not delivered to the Employee within ten days after he
provides the successor to the Employer with written notice of his desire to
receive such agreement. Notwithstanding the foregoing, the Employee shall be
deemed to have terminated his Employment for Good Reason for purposes of this
Agreement only if he terminates his Employment within sixty days after the
occurrence of the event described in this paragraph (including expiration of the
applicable notice and cure period) that permits him to terminate his Employment
for Good Reason.



6.

CONFIDENTIALITY/UNFAIR COMPETITION.



(a)Confidentiality. The Employee shall at no time, either during his Employment
or after the termination of his Employment for any reason, use or disclose to
any person, directly or indirectly, any confidential or proprietary information
concerning the business of the Employer, including, without limitation, any
business secret, trade secret, financial information, software, internal
procedure, business plan, marketing plan, pricing strategy or policy or customer
list, except to the extent that such use or disclosure is (1) in connection with
the good faith performance of the Employee’s duties during the period that he is
so employed, (2) required by an order of a court of competent jurisdiction, or
(3) authorized in writing by the Employer’s Chairman of the Board of Directors
or the Board. The prohibition that is contained in the preceding sentence shall
not apply to any information that is or becomes generally available to the
public other than through an improper disclosure by the Employee or by a person
acting in concert with him to effect such improper disclosure. Within five days
after the termination of his Employment, the Employee shall return to the
Employer all memoranda, notes and other documents in his possession or control
that relate to the confidential information of the Employer. Upon the Employer’s
request, the Employee agrees to execute and deliver to the Employer any
reasonable form of confidentiality agreement that the Employer requires
generally from its employees.



(b)Competition During the Term of Employment. During his Employment, the
Employee shall not, directly or indirectly (as owner, principal, agent, partner,



7

--------------------------------------------------------------------------------

officer, employee, independent contractor, consultant, shareholder or
otherwise), (1) hire (or solicit for the purpose of hiring) or cause any other
person to hire (or solicit for the purpose of hiring) any employee or officer of
the Employer or (2) compete in any manner with the business then being conducted
by the Employer. The prohibition that is set forth in the preceding sentence
shall not be construed as prohibiting the Employee from acquiring and owning up
to one percent of the outstanding common stock of any corporation whose common
stock is traded on a national securities exchange.



(c)Remedies. If the Employee breaches any of the provisions of this Section or
if the Employee breaches any of the terms of any other confidentiality or unfair
competition agreement that he may enter into with the Employer, the Employer
may, among its other remedies and notwithstanding any provision to the contrary
in this Agreement, terminate all payments that are otherwise owed to the
Employee under this Agreement, and the Employer shall be relieved of any
obligation to make such payments to the Employee. Furthermore, the Employee
acknowledges that damages and such termination of payments would be an
inadequate remedy for his breach of any of the provisions of this Section, and
that his breach of any of such provisions will result in immeasurable and
irreparable harm to the Employer. Therefore, in addition to any other remedy to
which the Employer may be entitled by reason of the Employee’s breach of any
such provision, the Employer shall be entitled to seek and obtain temporary,
preliminary and permanent injunctive relief restraining the Employee from
committing or continuing any breach of any provision of this Section.



7.

INVENTIONS/WORK PRODUCT



(a)Work Product. The Employee acknowledges and agrees that all writings, works
of authorship, technology, inventions, discoveries, ideas and other work product
of any nature whatsoever that are created, prepared, produced, authored, edited,
amended, conceived or reduced to practice by the Employee individually or
jointly with others during the period of his Employment by the Employer and
relating in any way to the business or contemplated business, research or
development of the Employer (regardless of when or where the Work Product is
prepared or whose equipment or other resources is used in preparing the same)
and all printed, physical and electronic copies, all improvements, rights and
claims related to the foregoing, and other tangible embodiments thereof
(collectively, “Work Product”), as well as any and all rights in and to
copyrights, trade secrets, trademarks (and related goodwill), patents and other
intellectual property rights therein arising in any jurisdiction throughout the
world and all related rights of priority under international conventions with
respect thereto, including all pending and future applications and registrations
therefor, and continuations, divisions, continuations-in-part, reissues,
extensions and renewals thereof (collectively, ‘‘Intellectual Property Rights”),
shall be the sole and exclusive property of the Employer.



(b)Work Made for Hire; Assignment. The Employee acknowledges that, by reason of
being employed by the Employer at the relevant times, to the extent permitted by



8

--------------------------------------------------------------------------------

law, all of the Work Product consisting of copyrightable subject matter is “work
made for hire” ac; defined in 17 U.S.C. § 101 and such copyrights are therefore
owned by the Employer. To the extent that the foregoing does not apply, the
Employee hereby irrevocably assigns to the Employer, for no additional
consideration, the Employee’s entire right, title and interest in and to all
Work Product and Intellectual Property Rights therein, including the right to
sue, counterclaim and recover for all past, present and future infringement,
misappropriation or dilution thereof, and all rights corresponding thereto
throughout the world. Nothing contained in this Agreement shall be construed to
reduce or limit the Employer’s rights, title or interest in any Work Product or
Intellectual Property Rights so as to be less in any respect than that the
Employer would have had in the absence of this Agreement.



(c)Further Assurances; Power of Attorney. During and after his Employment, the
Employee agrees to reasonably cooperate with the Employer to (1) apply for,
obtain, perfect and transfer to the Employer the Work Product as well as an
Intellectual Property Right in the Work Product in any jurisdiction in the
world, and (2) maintain, protect and enforce the same, including, without
limitation, executing and delivering to the Employer any and all applications,
oaths, declarations, affidavits, waivers, assignments and other documents and
instruments as shall be requested by the Employer. The Employee hereby
irrevocably grants the Employer a power of attorney to execute and deliver any
such documents on the Employee’s behalf in his name and to do all other lawfully
permitted acts to transfer the Work Product to the Employer and further the
transfer, issuance, prosecution and maintenance of all Intellectual Property
Rights therein, to the full extent permitted by law, if the Employee does not
promptly cooperate with the Employer’s request (without limiting the rights the
Employer shall have in such circumstances by operation of law). The power of
attorney is coupled with an interest and shall not be affected by the Employee’s
subsequent incapacity.



8.

GENERAL PROVISIONS.



(a)Entire Agreement. This Agreement (and any separate confidentiality agreements
that may be entered into between the Employer and the Employee) constitutes the
entire agreement of the Employer and the Employee relating to the terms and
conditions of the Employee’s Employment and supersedes all prior oral and
written understandings and agreements relating to such subject matter.



(b)Notices. All notices required or permitted by this Agreement to be given by
one party to the other party shall be delivered in writing, by email and by
registered or certified United States mail (postage prepaid and return receipt
requested) or by email and by reputable overnight delivery service, to the
Employer or the Employee, as applicable, at the address that appears on the
signature page of this Agreement (or to such other address that one party gives
the other in the foregoing manner or, in the case of the Employee, to his
principal residential address on file with the Employer). Any such notice that
is sent in the foregoing manner shall be deemed to have been delivered three
days after deposit in the United States mail or one day after delivery to an
overnight delivery service.



9

--------------------------------------------------------------------------------

(c)Expenses. Each party to this Agreement shall bear its own costs and expenses
(including, without limitation, attorneys’ fees) incurred in connection with
this Agreement.



(d)Amendment and Termination. This Agreement may be amended or terminated only
pursuant to a writing executed by the Employer and the Employee.



(e)Successors and Assigns. This Agreement shall be binding upon, and shall
benefit, the Employer and the Employee and their respective successors and
assigns (including, without limitation, the Employee’s personal representative
and beneficiaries and any corporation or other entity into which the Employer is
merged); provided, however, that the Employee is not entitled to assign his
obligations hereunder to another person. A successor of the Employer shall
include, without limitation, any corporation or other entity that acquires,
directly or indirectly, all or substantially all of the Employer’s assets,
whether by merger, acquisition, lease or another form of transaction. Any such
successor to the Employer referred to in this paragraph shall thereafter be
deemed the “Employer” for purposes of this Agreement.



(f)Calculation of Time. Wherever in this Agreement a period of time is stated in
a number of days, it shall be deemed to mean calendar days. However, when any
period of time so stated would end upon a Saturday, Sunday or legal holiday,
such period shall be deemed to end upon the next day following that is not a
Saturday, Sunday or legal holiday.



(g)Further Assurances. Each of the Employer and the Employee shall perform any
further acts and execute and deliver any further documents that may be
reasonably necessary to carry out the provisions of this Agreement.



(h)Provisions Subject to Applicable Law. All provisions of this Agreement shall
be applicable only to the extent that they do not violate any applicable law and
are intended to be limited to the extent necessary so that they will not render
this Agreement invalid, illegal or unenforceable under any applicable law. If
any provision of this Agreement or any application thereof shall be held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
other provisions of this Agreement or of any other application of such provision
shall in no way be affected thereby.



(i)Waiver of Rights. Neither party shall be deemed to have waived any right or
remedy that it has under this Agreement unless this Agreement expressly provides
a period of time within which such right or remedy must be exercised and such
period has expired or unless such party has expressly waived the same in
writing. The waiver by either party of a right or remedy hereunder shall not be
deemed to be a waiver of any other right or remedy or of any subsequent right or
remedy of the same kind.





10

--------------------------------------------------------------------------------

(j)Headings; Gender and Number. The headings contained in this Agreement are for
reference purposes only and shall not affect in any manner the meaning or
interpretation of this Agreement. Where appropriate to the context of this
Agreement, use of the singular shall be deemed also to refer to the plural, and
use of the plural to the singular, and pronouns of one gender shall be deemed to
comprehend either or both of the other genders. The terms “hereof,” “herein,”
“hereby” and variations thereof shall, whenever used in this Agreement, refer to
this Agreement as a whole and not to any particular section of this Agreement.
The term “person” refers to any natural person, corporation, partnership,
limited liability company or other association or entity, as applicable.



(k)Representation of the Employee; Interpretation of This Agreement. The
Employee acknowledges and agrees that he has had an adequate opportunity to
review this Agreement with his attorney prior to executing this Agreement, and
that he is freely entering into this Agreement without coercion from any source.
The Employer and the Employee have negotiated the terms of this Agreement, and
the language used herein was chosen by the parties to express their mutual
intent. This Agreement shall be construed without regard to any presumption or
rule requiring construction against the party causing the instrument to be
drafted.



(l)Counterparts. This Agreement may be executed in counterparts and by facsimile
or electronic transmission in PDF format, each of which will be deemed an
original but both of which together will constitute a single instrument.



(m)Governing Laws. This Agreement shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of California.



9.

ARBITRATION.



(a)Submission to Arbitration. Any dispute, controversy or claim arising out of
or related to this Agreement, any breach of this Agreement or the Employee’s
employment with the Employer shall be submitted to and decided exclusively by
binding arbitration in Los Angeles, California. Claims covered by this provision
include, but are not limited to, the following: (1) alleged violations of
federal, state and/or local constitutions, statutes, regulations or ordinances,
including, but not limited to, laws dealing with unlawful discrimination and
harassment; (2) claims for misappropriation of trade secrets, breach of
fiduciary duty, or other duties owed by the Employee to the Employer; (3) claims
based on any purported breach of contractual obligation, including but not
limited to breach of the covenant of good faith and fair dealing, wrongful
termination or constructive discharge; (4) violations of public policy;(5)
claims relating to a transfer, reassignment, denial of promotion, demotion,
reduction in pay, or any other term or condition of employment; (6) claims based
on contract or tort; and (7) any and all other claims arising out of the
Employee’s employment with or termination by the Employer. This includes, but is
not limited to, claims brought under Title VII of the Civil Rights Act of 1964;
California Government Code Section 12960 et seq.; and any other federal, state
or local anti-discrimination laws relating to discrimination,



11

--------------------------------------------------------------------------------

including, but not limited to, those based on the following protected
categories: genetic information or characteristics; sex and gender; race;
religion; national origin; mental or physical disability (including claims under
the Americans With Disabilities Act); medical condition; veteran or military
status; marital status; sexual orientation or preference; age; pregnancy; and
retaliation or wrongful termination in violation of public policy for alleging
or filing or participating in any grievance or otherwise complaining of any
wrong relating to the aforementioned categories or any public policy.



(b)Exclusion of Claims. The following claims are expressly excluded and not
covered by this Agreement for final and binding arbitration: (1) claims related
to Workers’ Compensation and Unemployment Insurance; (2) administrative filings
with governmental agencies such as the California Department of Fair Employment
& Housing, the Equal Employment Opportunity Commission, the U.S. Department of
Labor or the National Labor Relations Board; (3) claims that are expressly
excluded by statute or are expressly required to be arbitrated under a different
procedure pursuant to the terms of an employee benefit plan; and (4) claims
within the jurisdictional limits of small claims court. Nor does this Agreement
preclude either party from seeking appropriate interim injunctive relief
pursuant to the California Code of Civil Procedure or applicable federal law
before arbitration or while arbitration proceedings are pending.



(c)Arbitration Provider and Rules. Any claim arising between the Employee and
the Employer covered by the arbitration provisions of this Agreement shall be
submitted to final and binding arbitration in the rules and procedures of JAMS,
or any successor entity thereto, in effect upon the date the claim is submitted
in writing to the Employer or the Employee, to which rules and procedures the
parties hereby expressly agree. Such rules may be found at
https://www.jamsadr.com/rules-employment-arbitration/ Such rules allow for
discovery by each party as ordered by the arbitrator. The arbitrator must allow
discovery adequate to arbitrate all claims, including access to essential
documents and witnesses. In making his or her award, the arbitrator shall have
the authority to make any finding and provide any remedy.



(d)Written Award Required. The arbitrator must issue a written award. The
arbitrator shall, in the award or separately, make specific findings of fact,
and set forth such facts in support of his or her decision, as well as the
reasons and basis for his or her opinion. Should the arbitrator exceed the
jurisdiction or authority here conferred, any party aggrieved thereby may file a
petition to vacate, amend or correct the arbitrator’s award in a court of
competent jurisdiction, pursuant to applicable law.



(e)Fees and Costs. To the extent required by law, the Employer shall pay the
arbitrator’s fees and other administrative costs of arbitration, and other
reasonable costs as specified by the arbitrator under applicable law so that
Employee does not have to bear any cost which he would not have to bear in court
beyond any amount which would have to be paid as a filing fee in a superior
court. The arbitrator shall award attorneys’ fees and costs to the prevailing
party.





12

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employer and the Employee have executed and delivered
this Agreement as of the date first written above.



CALAVO GROWERS, INC.







/s/: Steven W. Hollister



Steven W. Hollister, Chairman



Compensation Committee



Current Address:



1141A Cummings Road Santa Paula, CA



93060







/s/: James E. Gibson



James E. Gibson



13

--------------------------------------------------------------------------------